October 1, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention: Jeanne Bennett Brian Cascio Mail Stop 6010 Re: Cardima, Inc. (the “Registrant”) Form 8-K for Item 4.02(a) File No. 000-22419 The Registrant acknowledges that: · the Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, By: /s/Chris Mak Name: Chris Mak Title:Chief Financial Officer
